Citation Nr: 0625315	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied special monthly compensation on account of 
being housebound.  The rating decision also denied special 
monthly compensation based upon the regular need for aid and 
attendance, but the veteran limited his appeal to special 
monthly compensation on account of being housebound.


FINDINGS OF FACT

1.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

2.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly compensation due to 
housebound status have not been met.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in December 2003, VA advised the veteran of 
the essential elements of the VCAA, which post dates initial 
consideration of the claim on appeal (which timing will be 
addressed below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for compensation, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it would obtain any VA 
medical records that the veteran identified.  The veteran was 
informed of the types of evidence needed in a claim for 
special monthly compensation.  

While the letter did not specifically tell the claimant to 
provide any evidence in his possession that pertained to the 
claim, as a practical matter, the Board finds that he has 
been notified of the need to provide such evidence.  The 
letter specifically informed the veteran that the purpose of 
the letter was to afford him an opportunity to tell VA about 
additional evidence.  It stated that if the veteran did not 
have any additional evidence to submit, that he should inform 
VA.  It told the veteran that if he received treatment from a 
private physician that he could send any records directly to 
VA.  In other words, the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Initially, it must be noted 
that the veteran did not submit a claim for special monthly 
compensation; rather, the RO adjudicated the claim because it 
found the issue had been raised by the record.  Nevertheless, 
in the December 2003 letter, the veteran was encouraged to 
provide VA with additional evidence within 60 days.  He 
subsequently submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals, wherein he addressed the specific 
requirements for special monthly compensation on account of 
being housebound and why he felt he met the criteria.  Thus, 
the veteran had an opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The issue before the Board is not one of 
service connection but of special monthly compensation.  
Thus, the holding in that case is not applicable here.  

The veteran has not identified any treatment records to 
obtain.  VA has provided the veteran with two examinations in 
connection with his claim for special monthly compensation.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Special Monthly Compensation

The veteran is currently service connected for post-traumatic 
stress disorder, which is 100 percent disabling.  He is not 
service connected for any other disability.  The veteran 
alleges that the service-connected post-traumatic stress 
disorder confines him to his house because he socially 
isolates himself and has been assigned a very low Global 
Assessment of Functioning (GAF) score of 35.  See Diagnostic 
and Statistical Manual of Mental Disorders 46-47 (4th ed. 
1994) (A GAF score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)).  

Special monthly compensation may be paid if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of special monthly compensation on account of being 
housebound.  By virtue of his service-connected disability 
rating, the veteran has obvious significant impairment due to 
the service-connected post-traumatic stress disorder.  
However, the record does not show that he has the requisite 
service-connected ratings in order to obtain special monthly 
compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 
3.350(i).  That is, he has not had a single service-connected 
disability rating of 100 percent with additional service-
connected disabilities independently ratable at 60 percent or 
more.

Thus, any award of special monthly compensation at the 
housebound rate would have to be based on a determination 
that the veteran is permanently housebound due to his 
service-connected disability.  As noted under the law, this 
requirement is met when the veteran is substantially 
confined, as a result of his service-connected disability, to 
his dwelling and the immediate premises and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  

In Howell v. Nicholson, 19 Vet. App. 535, 540 (2006), the 
Court noted that "substantially confined" was ambiguous and 
that neither the statute nor the regulation defined such 
term.  In that case, the veteran was 100 percent service 
connected for schizophrenia and admitted he would leave his 
house to attend VA medical appointments.  As a result of this 
admission, the Board determined that the veteran was not 
substantially confined to his house.  The Court held that 
leaving one's house for medical purposes cannot, by itself, 
serve as a basis for finding that someone is not 
substantially confined for special monthly compensation on 
account of being housebound.  Id.  

In the current case before the Board, the veteran has 
admitted to two examiners that he would leave his house to go 
to medical appointments at VA and to go grocery shopping for 
himself.  He would drive his own car and was capable of 
getting to and from his car.  He cooked his own meals and did 
his own laundry.  In the November 2003 VA psychiatric 
evaluation report, the examiner stated the veteran was not 
confined to his home or immediate premises because of 
disability.  She also noted the veteran was able to get out 
of his house when he wanted to or had to for various reasons.  
Further, while the veteran chooses to stay in his house, this 
does not mean he is not capable of leaving his house.  The 
facts establish that he can leave the premises when he 
chooses to do so for various purposes, and he does so on a 
regular basis.  Thus, this case is distinguishable from the 
facts in Howell.  

The veteran argues that his low GAF score causes him to be 
housebound because he cannot concentrate as well as he 
should.  However, the lack of concentration does not make him 
substantially confined to his home.  Again, he goes to 
doctor's appointments and to the grocery store when he 
chooses to do so.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has been confined to his home with the reasonable 
certainty that such confinement was permanent.  The benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55. 


ORDER

Entitlement to special monthly compensation on account of 
being housebound is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


